HOSPITAL BOARD — LEASING OF PROPERTY The statutory provisions within title 19 O.S. 781 [19-781] — 19 O.S. 795 [19-795] (1961), inclusive, as amended, clearly provide a Board of Control of a county hospital may use surplus funds on hand for the purpose of leasing a privately owned building as a temporary hospital annex to be used until a new wing can be constructed on a present hospital. The hospital board has the authority to lease property to be used temporarily as an annex to a county hospital, and the Board of County Commissioners can do so from the proceeds of a bond election voted for that purpose.  The Attorney General has under consideration your letter dated March 11, 1970, wherein you ask, in effect, the following two questions 1. May either the county hospital board of control or the board of county commissioners lease property to be used temporarily as an annex to the county hospital, and 2. If so, which board has the authority to enter into such a lease contract? The relevant constitutional and statutory provisions concerning your questions are Article X, Section 26 Oklahoma Constitution, and Title 19 O.S. 781 [19-781] — 19 O.S. 795 [19-795] (1961), inclusive, as amended.  Article X, Section 26 Oklahoma Constitution, provides in part: " . . . No county, city, town, township, school district, or other political corporation, or subdivision of the State, shall be allowed to become indebted, in any manner, or for any purpose, to an amount exceeding, in any year, the income and revenue provided for such year, without the assent of three-fifths of the voters thereof, voting at an election, to be held for that purpose. . . ." Title 19 O.S. 781 [19-781] (1961), provides in part: "All counties . . . are . . . authorized to issue bonds for the purpose of purchasing sites, erecting and constructing county hospitals, including alterations, additions to, and enlargements of existing hospital buildings in such county, such bonds to be issued as hereinafter provided." Title 19 O.S. 782 [19-782] (1961), provides in relevant part: "Upon the adoption by the County Commissioners of a resolution declaring the necessity therefore . . . it shall be the duty of said County Commissioners to call an election . . . ." (Emphasis added) Title 19 O.S. 793 [19-793] (1969), provides in relevant part: "The county commissioners may proceed under the provisions of this Act to purchase any building or property already erected, which is suitable for hospital purposes." Title 19 O.S. 790.1 [19-790.1] (1969), provides in relevant part: "(b) The Board of Control shall in management of a county hospital: 1. Have exclusive control, supervision, care and custody of the grounds, property, and buildings purchased, constructed, leased or set apart from such hospital purposes.  * * * 9. Determine when there is a surplus in any of the funds of the hospital and if so determined may invest such surplus in United States Government Bonds or insured securities or in insured time deposits until such time as in the judgment of the board of control it is deemed advisable to use such funds for hospital purposes, including but not limited to the purchase of equipment, repair, remodeling, or new construction of hospital property.  * * * 12. Do all things necessary for the management, control, and government of said hospital and exercise all the rights and duties pertaining to hospital boards generally, unless such rights are specifically denied or prohibited by law." It is the opinion of the Attorney General that your first question should be answered as follows: The statutory provisions within title 19 O.S. 781 [19-781] — 19 O.S. 795 [19-795] (1961), inclusive, as amended, clearly provide a Board of Control of a county hospital may use surplus funds on hand for the purpose of leasing a privately owned building as a temporary hospital annex to be used until a new wing can be constructed on a present hospital.  It is the further opinion of the Attorney General that your second question should be answered as follows: The hospital board has the authority to lease property to be used temporarily as an annex to a county hospital, and the Board of County Commissioners can do so from the proceeds of a bond election voted for that purpose.  (Marvin E. Spears)